Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note the Examiner for this application has CHANGED.
The Applicants’ Amendment to the Claims filed on 12/01/2020 is entered.
Claims 1-3 and 5-15 are pending and examined.
Response to Amendment
All objections and rejections made in a previous office letter and not repeated in this office action are withdrawn herein in view of the Applicants’ Amendment to the Claims filed on 12/01/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said carrier protein" in 1.  There is insufficient antecedent basis for this limitation in the claim because the base claim 1 is presently amended to include the term “a carrier protein” and thus it is unclear which of the prior references to a carrier protein in the claims is providing the antecedent basis for the 
Claim 12 recites the limitation "said carrier protein" in 1.  There is insufficient antecedent basis for this limitation in the claim because the base claim 8 is presently amended to include and additional term “a carrier protein” and thus it is unclear which of the prior references to a carrier protein in the claims is providing the antecedent basis for the term “said carrier protein” in claim 12.  Further, note that the limitation of Asn-X-Ser(Thr), wherein X can be any amino acid except Pro, is not further limiting to the carrier protein referred to in claim 8 as containing “SEQ ID NO: 72 and thus the claim should be amended to avoid rejection under 35 U.S.C. 112(d).
Double Patenting – maintained
Applicants’ arguments regarding the NSDP rejections have been fully considered but are unpersuasive.  Applicants argue that the “present invention is the integration of large pieces of DNA into the genome” and that per each of the conflicting applications “the heterologous genes are all on plasmids”.  This argument is unpersuasive because Martinez-Morales disclose integration of large pieces of DNA into the genome in the form of heterologous genes into the genome of bacteria such as E. coli, and discloses that integration reduces problems associated with plasmids, which include imposing physiological burdens, potential for internal rearrangements, and segregational instability (see page 7143). Integration of DNA which is at least 12kb  the art, as taught by Miyazaki, which discloses that the technique of integration of large DNAs disclosed therein may be used for beta- and gammaproteobacteria, which includes E. coli. It would have been obvious to one of ordinary skill in the art, to have modified the claims of the conflicting application, by integrating the heterologous genes disclosed therein, in order to obtain the disclosed benefits of reduced physiological burden, potential rearrangements, and segregational instability, as disclosed by Martinez-Morales and Miyazaki. The references cited teach integration of heterologous DNA into the genome. The rejections are maintained.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(l) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Currently amended claims 1-3, 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 27, 32-35, 3;9-46, 48-58 of copending Application No. 14/494,150 in view of Martinez-Morales and Miyazaki. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims differ by reciting that the heterologous genes are inserted into the genome. However, Martinez-Morales disclose integration of heterologous genes into the genome of bacteria such as E. coli, and discloses that integration reduces problems associated with plasmids, which include imposing physiological burdens, potential for internal rearrangements, and segregational instability (see page 7143). Integration of DNA which is at least 12kb is known in the art, as taught by Miyazaki, which discloses that the technique of integration of large DNAs disclosed therein may be used for beta- and gammaproteobacteria, which includes E. coli. It would have been obvious to one of ordinary skill in the art, to have modified the claims of the conflicting application, by integrating the heterologous genes disclosed therein, in order to obtain the disclosed benefits of reduced physiological burden, potential rearrangements, and segregational instability, as disclosed by Martinez-Morales and Miyazaki. Applicant argues that the reference application teaches the heterologous genes are all on plasmids. However the references cited teach integration of heterologous DNA into the genome. Therefore the rejection is maintained.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
E. coli, and discloses that integration reduces problems associated with plasmids, which include imposing physiological burdens, potential for internal rearrangements, and segregational instability (see page 7143). Integration of DNA which is at least 12kb is known in the art, as taught by Miyazaki, which discloses that the technique of integration of large DNAs disclosed therein may be used for beta- and gammaproteobacteria, which includes E. coli. It would have been obvious to one of ordinary skill in the art, to have modified the claims of the conflicting application, by integrating the heterologous genes disclosed therein, in order to obtain the disclosed benefits of reduced physiological burden, potential rearrangements, and segregational instability, as disclosed by Martinez-Morales and Miyazaki. Applicant argues that the reference application teaches the heterologous genes are all on plasmids. However the references cited teach integration of heterologous DNA into the genome. Therefore the rejection is maintained.
Currently amended claims 1-3, 5-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 27, 30, 35, 39-42,44-48 of copending Application No. 13/100603 in view of Martinez-Morales and Miyazaki. Although the claims at issue are not identical, they are not patentably distinct  segregational instability, as disclosed by Martinez-Morales and Miyazaki. Applicant argues that the reference application teaches the heterologous genes are all on plasmids. However the references cited teach integration of heterologous DNA into the genome. Therefore the rejection is maintained.
Conclusion
No claims allowed.
Related art: Bastin & Reeves in “Sequence and analysis of the O antigen (rfb) cluster of Escherichia coli O111” (Gene 1995 Vol 164 pages 17-23).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636